Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145324 & (26)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145324
                                                                    COA: 309241
                                                                    Muskegon CC: 04-050742-FH
  CHAUNCEY EVERETT PHILLIPS,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 13, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  December 19, 2011 motion for relief from judgment is prohibited by MCR 6.502(G) and
  because the defendant’s October 19, 2011 motion for relief from judgment has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to
  remand is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2012                    _________________________________________
         s1015                                                                 Clerk